DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 4/14/2022. Claims 1-3 and 6-20 are pending in the application. Claims 1,17 and 18 have been amended; claims 4 and 5 were previously canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al. (WO 2009/013757 Al).
Regarding claims 1, 3, 12, 13, 16 and 17, Reznik discloses an antioxidant composition that is a water-in-oil emulsion comprising an external oil phase, a dispersed aqueous phase and an emulsifier, wherein the oil-phase comprises an extract comprising carnosic acid, carnosol or a mixture thereof (rosemary oil) (page 10 lines 15-20); the aqueous phase comprises an extract containing rosmarinic acid that is a lemon balm extract (page 8 lines 25-27).  The water-in-oil emulsion has a typical oil phase content of 70-80% and a water phase content of 20-30% (page 3 lines 4-9, page 8 lines 16-27). 
The claimed invention has about 70-90% of an oil phase. An emulsion by definition is a biphasic formulation, of oil and water. If the amount of oil phase consisting of oil and oil soluble components is significantly low when compared to the amount of water phase consisting of water and water-soluble components, then the final emulsion is termed as o/w emulsion. Conversely, when the amount of water phase is significantly lower than the oil phase, the resulting emulsion system is a  (w/o) emulsion.The claimed invention has about 10-30% of an aqueous phase, comprising water and water soluble components.
The required components in the aqueous phase in Reznik et al. are water and water-soluble antioxidant, the water-soluble antioxidants in the composition being at least about 5% by weight and the load of water in the compositions being at least about 20% by weight.  Reznik  discloses that the water-in-oil antioxidant composition comprises from about 20% to about 30% (w/w) water, and water soluble antioxidant components (page 7 lines 17-30) comprising exemplary herb extract content from about 0.1-10% and ascorbic acid from about 10-30% (page 3 lines 1-16). Reznik defines the term “about” as referring to a value of +/- 10% of the indicated number (page 6 lines 17-20). 
Reznik therefore discloses an aqueous phase content that overlaps the claimed aqueous phase content. As an emulsion consists of an aqueous phase and oil phase, the oil phase content by difference overlaps the claimed range of 70% to 90% by weight. As discussed above, an oil phase in an emulsion includes oil and oil soluble components.
Reznik  discloses 0.1-10%  by weight of the emulsion of water-soluble antioxidant extract comprising rosmarinic acid, and 5-35%  by weight of the emulsion of oil soluble rosemary extract (page 10 lines 28-30) having about 4%  carnosic acid (example).
Reznik discloses adding an emulsifier at a level of 0.5% to 30% by weight. (page 9 lines 16-17).
The water-in-oil antioxidant composition of the invention can be used as an additive to fats, oils and fatty substances, to inhibit oxidation and enhance the stability and quality thereof (page 11 lines 9-12).
Regarding the content of water phase and oil phase antioxidant components in claims 1, 6 and 7, 19 and 20,  the antioxidant composition is added to a cooking or baking oil or fat at a level of 0.02% to 0.5% by weight (page 11 lines 22-25). The final concentration of water phase antioxidant in frying or baking fat such as margarine, which is a water-in-oil emulsion comprising typically 80% oil, for example, would therefore be in the range of 0.00002% to 0.05%, which encompasses the claimed range. The final concentration of the oil phase antioxidant would therefore be in the range of 0.01%-1.75%, wherein the antioxidant is rosemary oil, comprising carnosol and carnosic acid.  In claims 19 and 20, the content of carnosol, carnosic acid or a mixture thereof is an “active ingredient/s of the extract” content amount.  The claims are directed to an emulsion, of which the aqueous phase is a part that is not separated in the emulsion, as the oil phase and aqueous phase are combined to form the emulsion. 
In a water-in-oil emulsion such as a spread or margarine, large water-oil interface and complex food matrix increase susceptibility to lipid oxidation. The aqueous phase in the water-in-oil emulsion is present in the form of droplets as claimed, in a water-in-oil emulsion.  With an increase in water content, a larger water-in-oil interphase is present in the emulsion. Reznik shows that carnosic acid in the oil phase and rosmarinic acid in the aqueous phase at levels overlapping or falling within the claimed levels successfully produced a stable water-in-oil emulsion, even though the water content is higher. This result would have motivated one of ordinary skill in the art to apply a similar antioxidant   distribution in making stable water-in-oil emulsions having different proportions of water (lower) and oil (higher), with a reasonable expectation of success. 
Regarding claim 2, Reznik discloses interchangeably using a mint extract as a source of rosmarinic acid (page 8 lines 16-27). Mint is considered to include spearmint.
Regarding claims 8-10, Reznik  discloses 10-30% ascorbic acid (page 3 line 14) with an exemplary level of 15% ascorbic acid in an emulsion (working example)  which is added at a level of 0.02% -0.5% by weight of a cooking fat or oil  corresponding to 0.003% -0.075% by weight, which overlaps the claimed range. 
Regarding claim 11 Reznik discloses citric acid (page 8 line 12). 
Regarding claims, 14 and 15 Reznik discloses that adding the antioxidant composition to an oil /fat wherein oxidation induction time is significantly reduced by adding both aqueous phase and fat phase antioxidants in making a water-in-oil emulsion (Tables 1 and 2, page 11 lines 13-16).  Reznik does not specifically disclose peroxide values. It is however considered that a cooking or frying fat composition comprising the antioxidant composition of Reznik would have oxidation properties and a shelf life as claimed, as the water-in-oil emulsion is stable for 1 year (page 12 line 15).
Regarding claim 16, Reznik discloses adding the water-in –oil emulsion to a fat composition usable for baking or frying, enables configuring amounts of water-soluble, and oil soluble antioxidants in a final oil or fat composition that is used in cooking.  Such a composition would include margarine. As margarine is a water-in-oil emulsion, it would have been obvious to one of ordinary skill in the art to consider adding antioxidants to aqueous and oil phase in margarine in amounts configured from the guidelines in Reznik, as an alternative to adding the antioxidant composition as such with a reasonable expectation of success, as both approaches are expected to provide identical effects due to the presence of identical effective levels of phase specific antioxidant compounds.
Regarding claim 18, Reznik discloses that the exact formulation of the composition of the invention will vary depending on the type of oil, the use of the specific oil and the conditions (e.g. temperature, pattern of use, exposure pattern, duration of use) to which the specific oil is subjected (page 7 lines 9-11). In general, a water-in-oil antioxidant composition in Reznik is prepared by combining (i) water and (ii) at least one water-soluble antioxidant; (iii) at least one oil-soluble and water insoluble emulsifier; and (iv) oil. (page 7 lines 12-16).  When the water-in-oil antioxidant composition of the invention comprises at least one oil soluble antioxidant, the antioxidant is added to the oil phase prior to combining (see exemplary embodiments, (page 15 lines 4-5)).  It would have been obvious to one of ordinary skill in the art to heat an oil sufficiently to dissolve the selected hydrophobic components, and heat the aqueous phase to the same temperature to prevent precipitation when mixed. Applicant has not provided any unexpected advantage of the claimed temperature of 70 deg. C. Reznik discloses an antioxidant composition that is a water-in-oil emulsion comprising an external oil phase, a dispersed aqueous phase and an emulsifier, wherein the oil-phase comprises an extract comprising carnosic acid, carnosol or a mixture thereof (rosemary oil) (page 10 lines 15-20); the aqueous phase comprises an extract containing rosmarinic acid that is a lemon balm extract (page 8 lines 25-27).  The water-in-oil emulsion has a typical oil phase content of 70-80% and a water phase content of 20-30% (page 3 lines 4-9, page 8 lines 16-27)
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

No coaction or cooperative relationship between the selected ingredients which produces a new, unexpected function has been disclosed. Emulsions having the claimed ingredients are disclosed in the prior art.
Claims 1-3and 6-20 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments have been considered, but are not persuasive. 
Regarding applicant’s statement in the “substance of the interview” that examiner reasoned for the first time that oil-phase does not mean amount of oil, attention is drawn to the Office action of 1/ 6/2022 wherein the known definition of “oil phase” in an emulsion is provided, namely,  consisting of oil and oil soluble components  (see page 3).

Regarding the oil content in the reference emulsion, applicant’s arguments are addressed in the office action. 
Furthermore, in a water-in-oil emulsion such as a spread or margarine, large water-oil interface and complex food matrix increase susceptibility to lipid oxidation. The aqueous phase in the water-in-oil emulsion is present in the form of droplets as claimed, in a water-in-oil emulsion.  With an increase in water content, a larger water-in-oil interphase is present in the emulsion. Reznik shows that carnosic acid in the oil phase and rosmarinic acid in the aqueous phase at levels overlapping or falling within the claimed levels successfully produced a stable water-in-oil emulsion, even though the water content is higher. This result would have motivated one of ordinary skill in the art to apply a similar antioxidant   distribution in making stable water-in-oil emulsions having different proportions of water (lower) and oil (higher), with a reasonable expectation of success. 
Applicant’s compares the inventive emulsion in Reznik in combination with an oil, with the claimed water-in-oil emulsion. The two compositions are not comparable.   When the water-in-oil emulsion in Reznik is combined with an oil the produced  composition  is an oil containing an antioxidant emulsion.  The antioxidant composition is added to a cooking or baking oil or fat at a level of 0.02% to 0.5% by weight (page 11 lines 22-25). The final concentration of water phase antioxidant in frying or baking fat such as margarine, which is a water-in-oil emulsion comprising typically 80% oil, for example, would therefore be in the range of 0.00002% to 0.05%, which encompasses the claimed range. The final concentration of the oil phase antioxidant would therefore be in the range of 0.01%-1.75%, wherein the antioxidant is rosemary oil, comprising carnosol and carnosic acid.   These concentrations are projected for a product that is a water-in-oil emulsion. Such a product is comparable to the claimed water-in-oil emulsion.
It is therefore believed that the general conditions for making a stable water-in-oil emulsion with an extract comprising rosmarinic acid in the water phase and an extract comprising carnosic acid in the oil phase are described in Reznik.  
	Regarding applicant’s comment that the rationale presented results in a destruction of the invention in Reznik, applicant’s argument is not persuasive. 
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
For these reasons, applicant’s arguments in view of the amended claims, are not persuasive.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793